DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 17159748 filed on 01/27/2021. Claims 1-20 have been examined and are pending in this application. This Office Action is made Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding claims 1 and 11, the claim is directed to an abstract idea as reciting the limitations “generating, the account risk score for the user account.” The aforementioned step is “mental process” as broadly interpreted said step could be performed in the human mind. Therefore, the claim recites an abstract idea.  
Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., the computer, machine-learning model).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating the account risk score etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Applications US 2017/0111506 and US 2007/0244778. As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.

Regarding claims 2-10 and 12-20; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over STRONG et al. (“STRONG,” US 20170111506, published on 04/20/2017) in view of Bailard et al. (“Bailard,” US 20070244778, published on 10/18/2007)
Regarding Claim 1;
STRONG discloses a computer-implemented method for account risk assessment, the method comprising (abstract: determine a risk score for a call and identify fraudulent activity and for fraud detection): 
obtaining, by a computer, event data for one or more events to access a user account by one or more user devices via one or more channels (par 0074: fig. 18; data regarding the call in addition to data relating to the user's interaction; par 0077; data set has at least one record for each phone call; par 0077; information include account numbers or other information pertaining to a called party running an application; par 0086; an Interactive Voice Response system will utilize dual-tone multi-frequency signaling to transmit the user's selections and information through the network),
wherein the one or more channels include at least one telephony channel (par 0086; an Interactive Voice Response system will utilize dual-tone multi-frequency signaling to transmit the user's selections and information through the network. DTMF signaling is a signaling system used by telephony infrastructure),
the event data for each event including a set of risk contributions associated with communications from a user device via a channel of the one or more channels (par 0130; information extracted from received calls is stored the information extracted from received calls may become an input in the determination of a reputation feature; par 0133; the reputation feature of the call may be, without limitation, any of the following features: suspicious or malicious activity; par 0086; an Interactive Voice Response system will utilize dual-tone multi-frequency signaling to transmit the user's selections and information through the network);
applying, by the computer, a machine-learning model to the set of risk contributions associated with the one or more channels, the machine-learning model trained on a plurality of training account features corresponding to one or more training risk contributions for generating an account risk score (par 0130; fig. 18; the information extracted from received calls may become a component of, or an input in the determination of, a reputation feature, a behavior feature, or a velocity feature; par 0126; phone reputation features, and/or the structured data including features returned from queries may be passed to the machine learning model training unit. The machine learning model training unit learns a machine learning model based on the training data; par 0127; compares the feature vector to the machine learning model to produce output specific to the call. The output include a risk score for the call); and
generating, by the computer, the account risk score for the user account associated with the one or more events via the one or more channels based upon applying the machine-learning model to the set of risk contributions (par 0130; fig. 19; the information extracted from received calls may become a component of, or an input in the determination of, a reputation feature, a behavior feature, or a velocity feature; par 0115; a machine learning model is trained using the selected features; par 0127; the machine learning model to produce output specific to the call. The output include a risk score for the call [] the risk score may be a numeric value indicating a confidence level regarding whether the call can be labeled with one of the labels from the finite set of labels, e.g. a scale comprising integers from 1 to 10).
STRONG discloses wherein the one or more channels include at least one telephony infrastructure as recited above, but do not explicitly disclose telephony channel
However, in an analogous art, Bailard discloses distribution and management system/method that includes:
telephony channel (Bailard: par 0030; communicate with the company using a call center channel. A telephony channel, allows a user to dial in to the call center using a phone connection, whereby the customer can exchange information with the company).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bailard with the method/system of STRONG to include telephony channel. One would have been motivated to access the system through one of the channels at any time of the day to receive an automated decision (Bailard: abstract).
	
Regarding Claim 2;
The combination of STRONG and Bailard disclose the method according to claim 1, 
STRONG discloses grouping, by the computer, the set of risk contributions into one or more groups (STRONG: par 0130; information extracted from received calls is stored. The information extracted from received calls may become a component of, or an input in the determination of, a reputation feature, a behavior feature, or a velocity feature. Queries of the stored information are performed to select data using keys, wherein each key relates to one of the received calls; par 0151; generate group objects where the key is “ANI” and the value is a set of unique account numbers).

Regarding Claim 3;
The combination of STRONG and Bailard disclose the method according to claim 2, 
STRONG further discloses aggregating, by the computer, the set of risk contributions of each of the one or more groups (STRONG: par 0130; fig. 8; information extracted from received calls is stored [] queries of the stored information are performed to select data using keys, wherein each key relates to one of the received calls; par 0150; the Aggregation Framework provides a flexible API to query for IVR and CDR features used to build risk prediction models; par 0151; generate group objects where the key is “ANI” and the value is a set of unique account numbers; par 0152; the pool distributes queries into groups of ANIs to be queried by each thread concurrently).

Regarding Claim 4;
The combination of STRONG and Bailard disclose the method according to claim 1, 
STRONG further discloses before applying the machine- learning model, converting, by the computer, each set of risk contributions based upon at least a timestamp associated with each event (STRONG: par 0076; a typical CDR data set has at least one record for each phone call. The exact schema of the CDR records vary widely depending on the domain, however, most of them contain at least the following: start timestamp and, if the call has ended, end timestamp, the originating telephone number of the call from a source or originating automatic number identification  of the call; par 0077; CDR information include account numbers or other information pertaining to a called party running an application; par 0111; by using action words comprising a timestamp indicating the time a call was received; par 0145; the action words are converted to a feature vector; par 0129; a machine learning model is used to determine the risk score of the call based on the created feature vector).
Regarding Claim 8; 
The combination of STRONG and Bailard disclose the method according to claim 1, 
STRONG further discloses extracting, by the computer, a second set of risk contributions from the one or more events (STRONG: par 0130; information extracted from received calls is stored. The information extracted from received calls may become a component of, or an input in the determination of, a reputation feature, a behavior feature, or a velocity feature; par 0149; feature vectors including behavior features may be collected from labeled calls, wherein at least one of the labeled calls has a first label and at least one of the labeled calls has a second label); and generating, by the computer, a second account risk score based upon applying the machine- learning model to the second set of risk contributions (STRONG: par 0130; fig. 19; the information extracted from received calls may become a component of, or an input in the determination of, a reputation feature, a behavior feature, or a velocity feature; par 0115; a machine learning model is trained using the selected features; par 0127; the machine learning model to produce output specific to the call. The output include a risk score for the call [] the risk score may be a numeric value indicating a confidence level regarding whether the call can be labeled with one of the labels from the finite set of labels, e.g. a scale comprising integers from 1 to 10).



Regarding Claim 9;
The combination of STRONG and Bailard disclose the method according to claim 8, 
STRONG further discloses grouping, by the computer, the second set of risk contributions into one or more groups events (STRONG: par 0130; information extracted from received calls is stored. The information extracted from received calls may become a component of, or an input in the determination of, a reputation feature, a behavior feature, or a velocity feature. Queries of the stored information are performed to select data using keys, wherein each key relates to one of the received calls; par 0149; feature vectors including behavior features may be collected from labeled calls, wherein at least one of the labeled calls has a first label and at least one of the labeled calls has a second label; par 0151; generate group objects where the key is “ANI” and the value is a set of unique account numbers); and aggregating, by the computer, the set of risk contributions and the second set of risk contributions of each of the one or more groups (STRONG: par 0130; fig. 8; information extracted from received calls is stored [] queries of the stored information are performed to select data using keys, wherein each key relates to one of the received calls; par 0149; feature vectors including behavior features may be collected from labeled calls, wherein at least one of the labeled calls has a first label and at least one of the labeled calls has a second label; par 0150; the Aggregation Framework provides a flexible API to query for IVR and CDR features used to build risk prediction models; par 0151; generate group objects where the key is “ANI” and the value is a set of unique account numbers; par 0152; the pool distributes queries into groups of ANIs to be queried by each thread concurrently).
  
Regarding Claim 11;
This Claim recites a system that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 12;
This Claim recites a system that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

	
Regarding Claim 13;
This Claim recites a system that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 14;
This Claim recites a system that perform the same steps as system of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 18;
This Claim recites a system that perform the same steps as system of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  

Regarding Claim 19;
This Claim recites a system that perform the same steps as system of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Claims 5 and15 are rejected under 35 U.S.C. 103 as being unpatentable over STRONG et al. (US 20170111506) in view of Bailard et al. (US 20070244778) and further in view of Koottayi et al. (“Koottayi,” US 20180288063, published on 10/04/2018)
Regarding Claim 5;
The combination of STRONG and Bailard disclose the method according to claim 4, 
STRONG further discloses wherein converting the set of risk contributions includes modifying, by the computer (STRONG: par 0147; a call from the phone number may be converted to a feature vector that may be compared against the machine learning model representing the phone number to determine a risk score for the call), 
The combination of STRONG and Bailard disclose all the limitations as recited above, but do not explicitly disclose the set of risk contributions according to a difference between a time of the event and a time that the computer converts the set of risk contributions.
However, in an analogous art, Koottayi discloses anomaly detection system/method that includes:
the set of risk contributions according to a difference between a time of the event and a time that the computer converts the set of risk contributions (Koottayi: information management system for collecting information regarding user access to resources, analyzing the information, dynamically publishing rules or policies based on the analytics of the information [] determining a consolidation of rule based risk and behavioral risk; par 0092; The static enforcement policies comprise default rules or rules written/rewritten through-out the life span of the system to evaluate evolving dynamics or attributes of the system; par 0093; designate a time period in which the static or dynamic policy should be run. For example, a policy may be set for only a predetermined period of time (e.g., 5 minutes, 10 minutes, 4 hours, 1 day, 2 weeks, etc.) to allow the threat detection component and/or administrator to monitor and trigger anomalies based on data in that predetermined period of time [] Using machine learning capabilities, create a dynamic policy for a predetermined time period (e.g., the next 30 minutes) and eventually have it permanently overwrite the static policies that are configured for the system).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Koottayi with the method/system of STRONG and Bailard to include the set of risk contributions according to a difference between a time of the event and a time that the computer converts the set of risk contributions. One would have been motivated to target resource based on a threat perception of a user that is calculated using a rule or policy based risk for the user and a behavior based risk for the user (Koottayi: abstract).


Regarding Claim 15;
This Claim recites a system that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over STRONG et al. (US 20170111506) in view of Bailard et al. (US 20070244778) and further in view of Giorgio et al. (“Giorgio,” US 20210131823, filed on 06/19/2019)
Regarding Claim 6;
The combination of STRONG and Bailard disclose the method according to claim 1, 
STRONG discloses applying, by the computer, a factor to the set of risk contributions (STRONG: par 0130; information extracted from received calls is stored the information extracted from received calls may become an input in the determination of a reputation feature; par 0133; the reputation feature of the call may be, without limitation, any of the following features: suspicious or malicious activity). 
The combination of STRONG and Bailard disclose applying, by the computer, a factor to the set of risk contributions as recited above, but do not explicitly disclose a forgetting factor.
However, in an analogous art, Giorgio discloses computer program product system/method that includes:
a forgetting factor (Giorgio: par 0101; the forgetting factor stage may introduce a parameter, e.g. an exponential decay factor).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Giorgio with the method/system of STRONG and Bailard to include a forgetting factor. One would have been motivated to provide as a representation of the environment of a vehicle as divided into grid cells, each cell storing a feature describing the environment (Giorgio: par 0011).

Regarding Claim 7; 
The combination of STRONG, Bailard and Giorgio disclose the method according to claim 6, 
Giorgio further disclose wherein the forgetting factor is an exponential decay factor (Giorgio: par 0101; the forgetting factor stage may introduce a parameter, e.g. an exponential decay factor).
One would have been motivated to provide as a representation of the environment of a vehicle as divided into grid cells, each cell storing a feature describing the environment (Giorgio: par 0011).

  Regarding Claim 16;
This Claim recites a system that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 17;
This Claim recites a system that perform the same steps as system of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over STRONG et al. (US 20170111506) in view of Bailard et al. (US 20070244778) and further in view of Gioutsos et al. (“Gioutsos,” US 6438475, published on 08/20/2002)

Regarding Claim 10;
The combination of STRONG and Bailard disclose the method according to claim 8, 
STRONG further discloses wherein converting the second set of risk contributions includes modifying the second set of risk contributions (STRONG: par 0149; feature vectors including behavior features may be collected from labeled calls, wherein at least one of the labeled calls has a first label and at least one of the labeled calls has a second label; par 0147; a call from the phone number may be converted to a feature vector that may be compared against the machine learning model representing the phone number to determine a risk score for the call).  
The combination of STRONG and Bailard disclose wherein converting the second set of risk contributions includes modifying the second set of risk contributions as recited above, but do not explicitly disclose a second forgetting factor different than a forgetting factor.
However, in an analogous art, Gioutsos discloses detection system system/method that includes:
a second forgetting factor different than a forgetting factor (Gioutsos: Col 6, lines 36-38; with different forgetting factors . As is known, the forgetting factors are time-dependent).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gioutsos with the method/system of STRONG and Bailard to include a second forgetting factor different than a forgetting factor. One would have been motivated to detection system and more particularly to a crash detection system utilizing multiple sensors with different performance characteristics (Gioutsos: Col 1, lines 7-8).

Regarding Claim 20;
This Claim recites a system that perform the same steps as system of Claim 10, and has limitations that are similar to Claim 10, thus are rejected with the same rationale applied against claim 10.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439          



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439